DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of applicant’s arguments filed 09/04/2020 [Remarks, p. 9], the examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the data processing and transmission system is configured to be operatively interposed between the numerical control unit and the devices present in the machine tool, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein, for each of said two or more slave units the electronic circuit for generating the alternating electric excitation signal is configured to correct the alternating electric excitation signal in phase, at predetermined regular time intervals, in order to synchronize it in phase with another alternating electric excitation signal generated by another slave unit, in combination with other recited limitations in claim 6.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest providing a data processing and transmission system for processing and 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest synchronizing said alternating electric excitation signals, based on said synchronized clocks, by means of a correction of a relative phase displacement between the alternating electric excitation signals, in combination with other recited limitations in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181